Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-8 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is inclusion of the limitation of an interior surface of a loop formed between the strap and the harness, the inner surface being configured to abut against and frictionally engage a bridge rope, and a plurality of channels being formed in the inner surface and a plurality of rigid members are positioned within the interior space and the rigid members form raised areas on the inner surface creating channels between the raised areas.
Analogous art of Roger et al. (US 2019/0105521) discloses a safety harness bridge rope locking system for allowing a person to retain a bridge rope at a selected position on a safety harness (Fig. 11).
However, Roger et al. fails to disclose an interior space being defined between the outer surface and the inner surface; a plurality of rigid members being positioned within the interior space, where the rigid members for raised areas in the inner surface creating channels between the raised areas for the bridge rope to be frictionally engaged within and therefore locked into place.
Analogous art of Arnold (US 11,077,004) discloses a safety harness having a cradle with a front side, a rear side, a top edge, a bottom edge, a first lateral edge, the front side of the 
However, Arnold also fails to disclose an interior space being defined between the outer surface and the inner surface; a plurality of rigid members being positioned within the interior space, where the rigid members for raised areas in the inner surface creating channels between the raised areas for the bridge rope to be frictionally engaged within and therefore locked into place.
No prior art discloses all of the claimed features and limitations in the independent claim, and no reasonable combination of prior art could be made without significant hindsight and/or necessary reconstruction.
For at least these reasons claims 1, 6-8 and 13-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635